Citation Nr: 0511795	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
50 percent for the service-connected PTSD and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  The Board remanded the 
claim in October 2003 for the purpose of obtaining additional 
medical information and to ensure that the veteran's due 
process rights were not abridged.  The claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's PTSD is manifested by anxiety, depression, 
nightmares, flashbacks, and hypervigilance.  The veteran is 
capable of social interaction with his family and members of 
his counseling group and his ability to obtain employment has 
not been seriously affected by his service-connected PTSD.  

3.  The veteran has establish service connection for only 
PTSD, which has been assigned a 50 percent disability rating.  

4.  The veteran has a high school education and was last 
employed in 2000 as a maintenance worker.

5.  There is no competent medical evidence that the veteran's 
service-connected PTSD precludes him from obtaining and 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (2004).  

2.  The criteria for entitlement to TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the Board's Remand of 
October 2003.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
showing that his PTSD was producing symptoms and 
manifestations more severe than contemplated by the 50 
percent disability rating.  Additionally, the veteran was 
informed that he must provide evidence indicating that his 
sole service-connected (PTSD) was so disabling that it 
prevented him from obtaining and maintaining gainful 
employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in August 2004, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  
Additionally, the VA was notified that the veteran was also 
receiving treatment from the Shreveport Vet Center - those 
records have also been obtained and included in the claims 
folder.  The veteran was also given an opportunity to present 
testimonial evidence before the RO and the Board.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim and the VA has 
obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
psychiatric examinations over the course of this appeal.  In 
fact, when the Board believed that it did not have enough 
information concerning the symptoms and manifestations 
produced by the psychiatric disorder, it sent the claim back 
to the RO for the purpose of obtaining that information.  It 
seems clear to the Board that the VA has attempted to acquire 
a complete and detailed picture of the veteran's mental 
disorder and how that disability affects the veteran's 
ability to obtain and maintain gainful employment.   

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issues addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
the Board Remand, and the SSOCs, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that service connection for PTSD was 
granted by the RO in a rating decision issued in November 
1998.  The RO assigned a disability evaluation of 10 percent 
in accordance with the rating criteria found at 38 C.F.R Part 
4, Diagnostic Code 9411 (1992).  Since that time, the 
disability evaluation has increased from 10 to 30 percent (VA 
Form 21-6796, Rating Decision, August 16, 1999), and from 30 
to 50 percent (VA Form 21-6796, Rating Decision, May 23, 
2001).  The veteran asserts that the 50 percent disability 
rating assigned does not adequately compensate the veteran 
for the severity and symptoms produced by his psychiatric 
disorder.  

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2004).  The regulations at 38 
C.F.R. § 4.130 (2004) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
Under the criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

A review of the record shows that over the course of this 
appeal, the veteran obtained treatment from the Shreveport 
Vet Center.  The claims folder contains repeated counseling 
sessions from 2002 to 2004.  A letter from the Center, dated 
October 2003, notes that the veteran had been receiving 
counseling treatment at the Center since 1992.  During the 
course of the counseling, the veteran has complained about 
anxiety, depression, nightmares, flashbacks, and 
restlessness.  

A more detailed summary of the veteran's counseling and 
overall prognosis was proffered in an assessment given in 
October 2003 by Ms. Y. Burnom of the Shreveport Vet Center.  
In that summary, Ms. Burnom noted that the veteran was having 
difficulty with his short-term memory and depression.  She 
believed that the veteran would continue to have difficulty 
with relationships and adapting to stressful circumstances.    
The counselor reported that the veteran had irrational and 
flawed judgment, and experienced depression, anxiety, 
isolation, alienation, nightmares, flashbacks, and 
hypervigilance.  

Also of record is the most recent VA PTSD examination that 
was accomplished in December 2004.  In that examination, the 
assigned GAF score was 65 for PTSD.  The examiner classified 
the veteran's PTSD as mild to moderate in nature.  The 
examination report noted that the veteran continued to have 
personal relationships with his family members.  The veteran 
complained about nightmares, anxiety, and restlessness.  It 
was reported that the veteran was in counseling and 
previously had taken medications for his mental disorder, but 
it was also noted that the veteran's PTSD was not the sole 
psychiatric disorder from which the veteran was suffering 
therefrom.  

A longitudinal look at the veteran's psychiatric evaluations 
reveals the following:  A VA examination of March 8, 2001, 
reflects a GAF of 45.  The examiner concluded that the 
veteran was suffering from a moderate, to moderately severe, 
case of PTSD.  The examiner further noted that the veteran's 
symptoms and manifestations with respect to PTSD were 
exaggerated by the veteran.  The veteran was noted to have 
poor judgment along with a decreased ability to deal with 
others and with work-related item.  Another examination from 
February 2002 mirrored many of the observations made in 2001.  
It was noted that the veteran was attending classes for 
employment purposes and having relationships with his 
children and others at a local veterans center.  A GAF score 
for PTSD of 60 was assigned.  The examiner did note that the 
veteran's overall GAF score was lower but it was lower due to 
his other conditions including a dysthymic disorder, 
polysubstance abuse, a personality disorder, and alcohol 
dependency.  The examiner further commented on the difficulty 
of separating the veteran's symptoms and manifestations 
produced by the PTSD versus those produced by the veteran's 
other disorders.  He also insinuated that the veteran's 
disorder had not changed in severity.  

The claims folder is also replete with records from the local 
VA medical center.  These records do show repeated treatment 
for not only the veteran's service-connected PTSD but also 
other maladies affecting the veteran.  It is noted that none 
of those records specifically comment on whether the veteran 
is restricted in his ability to work or that the symptoms 
produced by PTSD has caused the veteran to become more 
isolated, depressed, or anxiety-ridden.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores ranging 
from 45 to 60.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2004), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is medical evidence of record that the veteran's 
nonservice-connected disabilities appear to be his more 
significant mental disorders and that the PTSD symptoms and 
manifestations account for only a portion of his dysfunction.  

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
50 percent for PTSD.  The various VA examinations 
accomplished since 2000 have noted depression and anxiety.  
However, the veteran has continued to have social relations 
with family members and he has admitted that he enjoys 
contact with members of his counseling group.  Moreover, 
while the VA examiners have vaguely insinuated that the 
veteran's employment abilities may be affected by his PTSD, 
they have not said he is incapable of functioning at some 
type of employment.  The examination reports have not 
reported that the veteran has been acting grossly 
inappropriate or violent to himself or others.  Although the 
counselor from the Shreveport Vet Center reported that the 
veteran was suffering from hypervigilance, restlessness, 
nightmares, and irritability, over the course of the appeal, 
these same symptoms have not been consistently found upon 
examination.  The Board notes that when the veteran was last 
seen in December 2004, the examiner specifically stated that 
the veteran's PTSD symptoms were moderate to moderately 
severe, but it was the veteran's personality disorder that 
was having a more destructive influence of the veteran's 
well-being.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been capable of employment.  While the 
veteran, during the course of this appeal, has not been 
employed, that situation has been his choice.  The examiner 
who examined the veteran most recently in December 2004 
specifically noted that the veteran was capable of employment 
but that the veteran was not motivated to pursue employment 
opportunities.  In other words, no medical evidence has been 
presented that insinuates that the veteran is unable to work 
as a result of his PTSD. 

Thus, it is the conclusion of the Board that the current 50 
percent disability rating for PTSD is appropriate, and that a 
disability rating is excess of 50 percent is not warranted.  
38 C.F.R. § 4.7 (2004).  He does not exhibit occupational and 
social impairment that would suggest an inability to work or 
have social relationships.  While he does suffer from chronic 
sleep impairment and  mild memory loss, along with other 
manifestations produced by the PTSD, it is the Board's 
conclusion that those symptoms are already adequately 
compensated therefor by the assignment of the current 50 
percent disability rating.  The evidence just does not show 
that the criteria for a disability rating in excess of 50 
percent have been met.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disability (TDIU).  The veteran is solely service-
connected for PTSD, which has been rated as 50 percent 
disabling.  He has no other service-connected disorders even 
noncompensably rated.  The veteran contends that he is unable 
to maintain substantially gainful employment as a result of 
his PTSD.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for only one 
disability, and that has not been assigned a rating of 60 
percent or greater.  The record reflects that the veteran has 
completed high school and he has experience at odd jobs, 
including "maintenance."  The record does not indicate that 
the veteran has ever had a career in a certain type of 
employment, or that he enjoys a type of work that he has 
performed over the years.  He has not received vocational 
rehabilitation training through the VA, although the veteran 
has told a medical examiner that he received training in air-
conditioning repair and installation.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his PTSD.  Nevertheless, the VA 
medical records do not support the veteran's assertions.  
More importantly, the last VA examination that was performed 
on the veteran, in December 2004, the examiner specifically 
stated that the veteran's inability to obtain and maintain 
gainful employment was due to the veteran's personal 
motivation and not to symptoms and manifestations produced by 
his PTSD.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disability is not sufficient to produce the 
veteran's unemployability.  The preponderance of the evidence 
is against the veteran's claim for a TDIU and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the veteran's claim for 
a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2004). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disability.  However, the 
disability rating assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2004), a TDIU is not warranted, 
and the veteran's claim is denied.




ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.  

A TDIU due to service-connected disability is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


